COURT OF APPEALS








 
COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
OLGA AVILA,
 
                            Appellant,
 
v.
 
EDUARDO AVILA,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00368-CV
 
Appeal from the
 
388th Judicial District Court
 
of El Paso County, Texas
 
(TC# 2000CM3671)




                                                                              
M E M O R A N D U
M   O P I N I O N
 
Pending before the Court is the
Appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P.
42.1(a)(2), which states:
(a) The appellate court may dispose of an appeal as
follows:
 
(2)       in accordance with a motion of
appellant to dismiss the appeal or affirm the appealed judgment or order; but
no party may be prevented from seeking any relief to which it would otherwise
be entitled.  
 
Appellant has complied with the
requirements of Rule 42.1(a)(2).  The Court has considered this cause on the
Appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
January 30, 2003
 
 
 
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.